Citation Nr: 1337444	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and Atlanta, Georgia, respectively.  Jurisdiction of the Veteran's claims file is currently at the Atlanta RO.  

In the June 2005 rating decision, the RO denied service connection for hypertension.  In the October 2006 rating decision the RO addressed the hypertension claim as a claim to reopen and denied reopening it.  The RO also denied service connection for a right leg disability in the October 2006 rating decision.  Although the RO treated a March 2006 letter to VA as a claim to reopen with respect to hypertension, the Board will liberally construe this as a notice of disagreement and address the hypertension claim as an original claim and not a claim to reopen.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the service connection claims for a disability of the right leg and hypertension.  

The Veteran has contended that he had a blood clot in his leg that traveled to his lung and ultimately caused him to have hypertension.  He maintains that the blood clot in his leg occurred during service, and he was later treated for a blood clot that traveled to the lung in the early-1980s.  Alternatively, he contends that his hypertension is directly related to service.  During his hearing, the Veteran testified that he has a scar on his leg, but otherwise had no residuals of a right leg disability.  

Attempts were made to retrieve the records from the early-1980s showing treatment for blood clots.  These attempts were unsuccessful because his records had already been destroyed.  The Veteran contends that he was hospitalized while serving at Ft. Benning, Georgia due to a right leg blood clot.  

The Veteran's service treatment records show no treatment for a right leg blood clot or other disability of the right leg.  Upon enlistment his blood pressure was 136/84 and it was 136/90 at discharge.  He asserted that his hypertension had its onset during service.  

In an October 2006 statement from the Veteran's spouse, she recalled him being constantly bothered by his leg.  She also recalled that the doctors said they thought his blood clot traveled to his lung from the leg.  She believes the Veteran's hypertension resulted from aggravation from his leg.  

In April 2011, the Veteran was afforded a VA examination that included a discussion of his hypertension.  The examiner noted that based on the Veteran's report, his hypertension has existed since 1970, but at the time of discharge from service he had no diagnosis.  The examiner indicated that the way the Veteran's hypertension occurred is unknown.  Then, the examiner referred to the hypertension as "service connected."  The Board finds the purported April 2011 opinion is confusing, contradictory, and inadequate for service connection purposes as to the issue of hypertension.  

In light of the above, the Board finds that attempts should be made to obtain any hospitalization records from the Veteran's time at Ft. Benning.  Then, the Veteran should be afforded VA examinations to determine the nature any etiology of any right leg disability and hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any hospitalization records related to the Veteran's claimed in-service blood clot that was treated at Ft. Benning, Georgia.  Requests should be made to the appropriate sources for such records and any negative responses should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any right leg disability and hypertension.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examination.  The examiner should also elicit relevant history directly from the Veteran.

The examiner(s) should provide diagnoses for any right leg disability, including any scarring that may be present.  

The examiner is asked to provide the following opinions:

a. Is it at least as likely as not (a 50 percent or better probability) that any right leg disability is etiologically related to his active service.  The examiner should comment on the likelihood that any right leg diagnosis is related to the claimed treatment for a blood clot in service.  

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service.  The examiner should comment on the significance of the in-service blood pressure readings.  

c. If the examiner finds that the Veteran has a right leg disability, the examiner is also asked to determine if it is at least as likely as not (a 50 percent or better probability) that his hypertension was caused or permanently worsened by his right leg disability.  

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


